Citation Nr: 0736540	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  06-10 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from July 1978 to 
June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran testified before the undersigned at the 
RO in April 2007.  A copy of the transcript is included in 
the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she currently suffers from PTSD as 
a result of duress, sexual harassment, and sexual assault in 
service.  Her specific contentions are noted in a May 2005 
written statement by the veteran reflecting a pattern of 
sexual harassment and a sexual assault.  These include: 
aborting a pregnancy from a serviceman under duress from her 
master sergeant; comments from another sergeant that compared 
her to the topless island women on a postcard that he kept on 
his desk; and being raped by a Captain.  

Because the veteran is alleging physical and sexual abuse, 
the special provisions of VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III (Aug. 1, 2006), regarding personal 
assault must be considered.  When there is no indication in 
the military record that a personal assault occurred, 
alternative evidence, such as behavior changes that occurred 
at the time of the incident, might still establish that an 
in-service stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): sudden requests that a 
military occupational series or duty assignment be changed 
without other justification; lay statements indicating 
increased use or abuse of leave without apparent reason; or 
changes in performance or performance evaluations. M21-1, 
Part III, Subpart iv, Chapter 4, Section H(c).  This approach 
has been codified at 38 C.F.R. § 3.304(f) (3).  See also 
Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. 
App. 393 (1998).

In a statement dated in April 2006, the veteran indicated 
that she recalled receiving treatment for a sexually 
transmitted disease at Lakenhealth Hospital in 1987, which 
she believes she received from serviceman who impregnated her 
in 1979.  An attempt to obtain these records has not been 
made.  

Finally, she has not been afforded a VA examination to 
determine the nature and etiology of any psychiatric 
disability present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
inform her 
that she may submit any other 
corroborating evidence she may have 
pertaining to alleged stressors 
experienced during her service.  The 
veteran should be advised that a 
meaningful research of her stressors will 
require her to provide the "who, what, 
where and when" of each stressor.  
Further, the RO should inform the veteran 
that she may submit any other evidence to 
verify her alleged stressors from 
military as well as nonmilitary sources, 
to include "buddy" statements and 
relatives.  The RO should assist the 
veteran in obtaining such evidence, as 
appropriate.  

In connection with this development, the 
RO should ensure that all appropriate 
special development procedures mandated 
by M21-1, Part III(as codified in 38 
C.F.R. § 3.304(f)(3)) for verification of 
non-combat stressors is fully 
accomplished and documented in the claims 
folder, to include issuance of the 
special development letter to the 
appellant advising her of the steps 
necessary to verify her non-combat 
stressors.

2.  The RO should ask the veteran to 
identify the full name and location of 
Lakenhealth Hospital where she alleges 
that she received treatment for a 
sexually transmitted disease in 1987.  
After securing the necessary release, the 
RO should request the veteran's complete 
treatment records from Lakenhealth 
Hospital.  All attempts at obtaining 
these records should be documented in the 
claims file. 

3.  After completing all of the 
development actions requested above, 
schedule the veteran for a VA psychiatric 
examination.  With regard to the 
veteran's claimed inservice stressors, 
the examiner should indicate whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents suggests the occurrence of one 
or more of the alleged in-service 
stressors.  The claims folder and a copy 
of this remand must be provided to the 
examiner prior to the examination.  

The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found sufficient to 
produce PTSD by the examiner.  
In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
Further, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents suggest the 
occurrence of one or more of the alleged 
in-service stressors.

The examiner is also asked to comment on 
the October 2006 VA medical statement, 
which provides a diagnosis and etiology 
of the veteran's PTSD.  

4.  After completion of the above, the RO 
should readjudicate the issue of service 
connection for PTSD with consideration 
given to all of the evidence of record.  
If any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should then allow the veteran an 
appropriate period of time for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



